This appellant, defendant in the court below, was convicted under the first count of the indictment which charged that he did distill, make, or manufacture alcoholic or spirituous liquors or beverages, etc.
No ruling of the court was invoked upon the testimony; no special written charges were requested by defendant; and no motion for a new trial was made. Nor was there exception to the court's oral charge.
But two exceptions were reserved during the entire trial of this case. The first related to the ruling of the court in declining to continue the case at the request of defendant. There is no merit whatever in the exception reserved in this connection. The question involved was a matter within the sound discretion of the court. Gilbert v. State, 18 Ala. App. 393,92 So. 522. The remaining exception is equally without merit. The court properly overruled the objection to the argument of the deputy solicitor, and also properly overruled the motion to exclude same from the jury. The portion of the argument complained of was clearly within legitimate bounds, and the objection thereto was without the slightest degree of merit.
The record has been examined, and no error appears. Let the judgment of conviction appealed from stand affirmed.
Affirmed.